Judgment reversed, with costs, and judgment rendered for the defendants John T. Rainier and Paul N. Lineberger, dismissing the complaint on the merits, with costs, on the authority of Washburn v. Rainier, 149 App. Div. 800, 134 N. Y. Supp. 301. The twenty-third, twenty-fourth, twenty-fifth and twenty-sixth findings of fact, and the third, fourth, fifth, sixth and seventh conclusions of law are reversed, and findings of fact and conclusions of law as requested by the defendants and numbered as follows are made: Eleventh, twelfth, thirteenth and fourteenth findings of fact; first, second, third, fourth, fifth and sixth conclusions of law. Jenks, P. J., and Thomas, Carr, Stapleton, and Rich, JJ., concur.